THE STATE OF TEXAS
                         MANDATE
                     *********************************************


TO THE 123RD DISTRICT COURT OF SHELBY COUNTY, GREETING:

        Before our Court of Appeals for the 12th Court of Appeals District of Texas, on the 15th
day of January, 2014, the cause upon appeal to revise or reverse your judgment between

                         KEY ENERGY SERVICES, LLC, Appellant

                      NO. 12-13-00075-CV; Trial Court No. 08CV30,196

                           Opinion by James T. Worthen, Chief Justice.

                   SHELBY COUNTY APPRAISAL DISTRICT, Appellee

was determined; and therein our said Court made its order in these words:

        “THIS CAUSE came to be heard on the oral arguments, appellate record and briefs filed
herein, and the same being considered, it is the opinion of this court that there was no error in the
judgment.

        It is therefore ORDERED, ADJUDGED and DECREED that the judgment of the court
below be in all things affirmed; all costs of this appeal are hereby assessed against Appellant,
KEY ENERGY SERVICES, LLC, for which execution may issue; and that this decision be
certified to the court below for observance.”

        WHEREAS, WE COMMAND YOU to observe the order of our said Court of Appeals
for the Twelfth Court of Appeals District of Texas in this behalf, and in all things have it duly
recognized, obeyed, and executed.

        WITNESS, THE HONORABLE JAMES T. WORTHEN, Chief Justice of our Court
of Appeals for the Twelfth Court of Appeals District, with the Seal thereof affixed, at the City of
Tyler, this the 28th day of September, 2015.


                       PAM ESTES, CLERK


                       By: _______________________________
                           Chief Deputy Clerk